Citation Nr: 0835383	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  98-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than August 18, 
1995, for the grant of service connection for panic disorder.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating action 
of the RO which granted service connection and assigned a 100 
percent disability evaluation for panic disorder, effective 
from August 18, 1995.  The veteran disagreed with the 
effective date of the award and perfected an appeal to the 
Board.  

The veteran presented sworn testimony in support of his 
appeal during a June 1999 hearing on appeal before the 
undersigned Veterans Law Judge.  In a September 1999 
decision, the Board denied entitlement to an earlier 
effective date for panic disorder.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2001 Order, the Court 
vacated the September 1999 Board decision and remanded the 
matter for additional proceedings.

In September 2001, the Board remanded the case to the RO for 
further development.  The case was returned to the Board in 
March 2003 at which time it was noted that the veteran's 
representative had filed a notice of disagreement (NOD) as to 
a November 2002 rating decision that denied the veteran's 
claim of CUE in the August 1974 rating action.  The Board 
remanded the case to the RO again, with instructions to issue 
a statement of the case (SOC) on the issue of CUE.  As the 
CUE claim was inextricably intertwined with the already- 
perfected appeal of the earlier effective date claim, 
adjudication of the effective date claim was held in abeyance 
at that time.  The RO issued an SOC on the issue of CUE in 
March 2003 and the veteran submitted a substantive appeal in 
April 2003.

In an August 2003 decision, the Board denied entitlement to 
an earlier effective date for panic disorder, and also denied 
the veteran's claim of CUE in the August 1974 rating action 
that denied service connection for a nervous disorder.  The 
veteran filed a timely appeal to the Court as to the earlier 
effective date claim.  As noted in an April 2006 Order, the 
Court found that the veteran's CUE claim had been abandoned.  
See Ford v. Gober, 10 Vet. App. 531 (1997).  The April 2006 
Order also vacated the portion of the August 2003 Board 
decision that had found that the criteria for an effective 
date earlier than August 18, 1995, for the grant of service 
connection for a panic disorder had not been met.  The matter 
was remanded to the Board for additional proceedings.

The Board again denied an effective date earlier than August 
18, 1995, for the grant of service connection for a panic 
disorder in a March 2007 decision.  The veteran again 
appealed to the Court.  The parties again executed a joint 
motion for remand, and the Court issued an order implementing 
the terms of the joint motion in July 2008.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
in March 1977; the veteran did not appeal this decision.

2.  The veteran's representative filed an informal claim for 
service connection for a nervous disorder on September 9, 
1983.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  An effective date of September 9, 1983, and no earlier, 
is warranted for the award of service connection for panic 
disorder.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the April 2006 Court Order, the Court specifically found 
that any error which had occurred in the notice provided to 
this particular veteran as to the effective date in question 
was nonprejudicial.  Neither the veteran nor his attorney has 
identified any subsequent claimed notice deficiency, and the 
Board is unable to identify any.  Thus, we hold that VA has 
no remaining duty involving pre-adjudicatory notice to the 
veteran in this case.

Service records, VA medical records, private medical records, 
Social Security records, and VA medical examinations have 
been obtained in support of the veteran's claim.  As noted 
above, the veteran has been afforded a personal hearing in 
this appeal.  The appeal has been the subject of numerous 
remands for the purpose of supplementing the record.   
Neither the veteran nor his attorney has identified any 
outstanding evidentiary development to support the veteran's 
claim, and the Board is likewise unable to identify any.  
Thus, we hold that VA has fulfilled its duty to assist the 
veteran in obtaining evidence to support his appeal.




Analysis

Under VA law, a claim means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is an 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant or his duly authorized representative.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  However, when a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151 (setting forth 
the requirements for a formal disability benefits claim, 
inter alia), an informal application for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  
These provisions have remained the same since 1961, 
throughout the history of the veteran's claims.  

In general, benefits are generally awarded based on the date 
of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  
Specifically with respect to service connection granted 
following the receipt of new and material evidence received 
after a final disallowance, governing regulation provides 
that the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  All effective date determinations must 
be based upon the facts found, unless otherwise specifically 
provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

In the joint motion for remand executed by both parties to 
the case, the parties agreed that the Board had erroneously 
concluded that the veteran had not filed an informal claim 
for service connection prior to August 1995.  The parties 
further agreed that an application for income-based VA 
pension benefits filed in September 1984 did, in fact, 
constitute such an informal claim, and that upon remand, the 
Board was required to assign such an effective date, unless 
the Board were to find that an even earlier effective date 
was warranted.  In the analysis of whether an effective date 
earlier than September 1984 was warranted, the parties agreed 
that the Board should specifically consider whether a 
September 1983 piece of correspondence from the veteran's 
representative constituted an earlier informal claim, so as 
to support the assignment of an earlier effective date for 
the award of service connection for panic disorder.

Historically, the veteran filed an initial claim for service 
connection for a right knee disability and warts immediately 
following his discharge from service.  Upon perusing his 
service treatment records, the RO raised and denied a claim 
for service connection for "nervousness," as well.  The 
veteran appealed the denial as to his right knee, but did not 
appeal the denial as to nervousness.  

Based upon a letter from the veteran's wife, the RO re-
visited the claim in 1977, obtaining additional medical 
evidence and a VA medical examination.  In a March 1977 
rating decision, however, the RO determined that service 
connection was not warranted.  The veteran was notified of 
this denial by letter dated the same month.  He did not 
appeal the denial.

The veteran next corresponded with the VA about his nervous 
disorder in September 1982, when he filed a formal 
application for compensation on the form prescribed for that 
purpose.  The application was received at the RO on September 
22, 1982.  On the form, he wrote that his disability "began 
in 1967 as a simple nervous condition, but has since then 
develop into anxiety attacks that impair my concentration, 
and keeps me enable to work." (sic).  The RO responded to 
this claim with an October 1982 letter informing him that 
because service connection for a nervous condition had 
already been denied in 1977, he could only reopen his claim 
by submitting new and material evidence showing that the 
condition was incurred in service.  

In September 1983, the veteran's accredited representative 
submitted a memorandum to the RO's adjudication division, 
which reads as follows:  "This is an informal claim for 
service-connected or nonservice-connected benefits.  The 
veteran states that he has new and material evidence to 
present to the Administration in pursuit of his claim.  
Please obtain the C file and route to the undersigned for 
review."  The memorandum was received by the RO on September 
9, 1983.  This is the communication which the authors of the 
joint motion for remand urge the Board to consider as an 
informal claim to support the assignment of an earlier 
effective date.  

As the Court has ordered the assignment of an effective date 
of September 13, 1984, the Board is charged with the task of 
determining whether an effective date earlier than September 
1984 is warranted.  Upon review of the evidence, and applying 
the governing regulation, the Board concludes that the 
September 1983 memorandum from the veteran's representative 
did constitute an informal claim for service connection for a 
nervous disorder.  Even though a disability at issue is not 
explicitly identified in the memorandum, the representative 
specifically referenced new and material evidence.  
Furthermore, because the veteran had filed a formal claim in 
September 1982, 38 C.F.R. § 3.155 operates to require that 
the informal application for reopening must be accepted as a 
claim.  The Board therefore concludes that the appropriate 
effective date to be assigned to the award of service 
connection for panic disorder is September 9, 1983, 
reflecting the date that the veteran's claim for that benefit 
was received.  

It is incumbent upon the Board to determine whether any yet 
earlier effective date may be awarded.  We conclude no 
earlier date may be awarded.  In reaching this conclusion we 
first note that because the March 1977 rating decision was 
final, an effective date earlier than March 1977 is precluded 
by law.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.400, 
20.302, 20.1103.  The veteran did not again contact the VA in 
reference to his nervous disorder until September 1982, when 
he filed a formal application for service connection for a 
nervous disorder.  Thus, in the absence of anything which 
could be construed as any sort of claim, an effective date 
prior to September 1982 would be inappropriate, both legally, 
and logically.  

As set forth above, the veteran's September 1982 claim 
resulted in a denial, of which he was notified in October 
1982.  Governing law and regulation provided then, as they do 
now, that the veteran had one year from that October 1982 
notification in which to submit a notice of disagreement with 
the denial of the benefit sought.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.129 (1983); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  Thus, if the representative's memorandum could be 
viewed as a notice of disagreement with the October 1982 
denial, then the effective date regulations could operate to 
provide an effective date in September 1982, reflecting the 
date of the veteran's formal application.  However, careful 
analysis of the representative's memorandum reveals it is not 
a notice of disagreement. 

In 1983, when the memorandum was written, governing 
regulation provided that a notice of disagreement was a 
written communication from a claimant or representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of the RO.  The notice of 
disagreement had to be "in terms which can be reasonably 
construed as a desire for review of that determination," 
although no special wording was required.  38 C.F.R. § 19.118 
(1983).  Applying this definition to the representative's 
memorandum yields the conclusion that the representative did 
not express dissatisfaction or disagreement.  Neither did the 
representative express a desire for review of the 1982 
determination.  Rather, the representative specifically 
identified the memorandum as an informal claim and indicated 
that new and material evidence would be presented.  Thus, the 
September 1983 memorandum is properly viewed as an informal 
claim, supporting an effective date of September 9, 1983, for 
the award of service connection for panic disorder.  In the 
absence of any earlier claim or any earlier communication 
which might be interpreted as an informal claim, the 
preponderance of the evidence is against the assignment of an 
effective date earlier than September 9, 1983.


ORDER

An effective date of September 9, 1983, for the award of 
service connection for panic disorder is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


